Citation Nr: 0930909	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  02-15 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include intervertebral disc syndrome.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esquire, 
Attorney at Law


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1974 to July 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the 
Columbia, South Carolina Department of Veterans' Affairs (VA) 
Regional Office (RO).

The Veteran was scheduled for a Board hearing in Washington, 
DC.  However, the record shows that he cancelled that 
hearing.  Thus, his request for a hearing before a member of 
the Board is considered withdrawn.  See 38 C.F.R. § 20.704(e) 
(2008).

This case was previously remanded by the Board in December 
2003, March 2006 and March 2007 for further development.

In an April 2008 decision, the Board denied the Veteran's 
claim for service connection for a low back disorder, to 
include intervertebral disc syndrome.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court), which by order dated in April 
2009, granted a Joint Motion for Remand and remanded this 
matter to the Board for compliance with the instructions in 
the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted in the Joint Motion for Remand, VA has a duty to 
assist the Veteran in developing evidence pertinent to his 
claim, which includes the duty to provide him with an 
adequate VA examination.  As pointed out in the joint motion, 
the VA examination provided the Veteran in this case was 
deemed inadequate because relevant findings in the record 
were not properly addressed in the previous VA examinations 
or addendums.

The Veteran's service treatment records indicate several 
instances of complaints of and treatment for low back pain.  
In July 1975, the Veteran complained of trauma to the mid 
back while lifting heavy objects, and pain for one day; it 
was noted that he complained of lower back pain and denied 
any radiating pain, and he was diagnosed as having muscle 
strain.  In January 1978, the Veteran complained of low back 
pain for the past two to two and one-half months, and 
reported that he had had a similar incident 1975; it was 
noted that he had some tenderness in the L5 to S1 area, had 
good range of motion forward and laterally, and some strain 
was noted in backwards range of motion, and the veteran was 
diagnosed as having muscle strain, back.  In August 1979, the 
Veteran reported to sick bay with complaints of lower back 
pain, and stated that he had heard a snapping sound while 
running and felt pain when moving his back to different 
positions.  In October 1979, the Veteran reported with 
complaints of right lower back times one day and stated that 
he had trauma to his back when lifting weights, and he was 
diagnosed as having muscle strain.  In an April 1982 service 
treatment record, the Veteran complained of back and abdomen 
pain, however, no back condition was diagnosed at this time.

On May 1978, October 1982, and February 1987 service 
examinations, the Veteran was noted to have had a normal 
clinical evaluation of the spine and other musculoskeletal 
system, and no lower back pain or low back problems were 
noted.  In his May 1978 and October 1982 reports of medical 
history, the Veteran indicated that he did not have and had 
never had recurrent back pain, and no history of lower back 
pain was reported by the Veteran.

Service treatment records from July 1985 to April 1994 note 
frequent treatment for recurring upper back, shoulder, and 
neck pain, including arthritis, specifically in the T3 to T7 
area.  In these records, the Veteran's back pain was 
consistently identified as upper back pain.  The service 
treatment reports also reflect that the Veteran was referred 
to "back school" physical therapy in October 1991 pursuant 
to complaints of mid-upper back pain.  February 1994 and 
April 1994 service treatment reports reflect that the Veteran 
was diagnosed with arthritis of the spine.

On April 1994 separation examination, the Veteran was noted 
to have had an abnormal evaluation of the spine and other 
musculoskeletal system.  A history of arthralgias of the 
neck, back and shoulder were noted.  The Veteran reported a 
history of recurrent back pain.  It was noted hat the Veteran 
had histories of headache pain radiating from upper backache, 
pain and pressure radiating from upper back, shoulder, and 
neck pain, that the last visit to the doctor showed signs of 
some arthritis in the upper spine, and the upper back, neck, 
and shoulder pain stemmed from an injury while lifting about 
70 pounds.  There were no notations of low back pain or other 
low back problems.

October 1994 VA x-rays of the lumbar spine revealed that 
examination was within normal limits, with no degenerative 
disc disease and no spondylolysis or spondylolisthesis noted, 
but a small schmorl's node was suspected along the inferior 
margin of L5.  Schmorl's nodule is defined as a nodule seen 
in radiographs of the spine, due to prolapse of a nucleus 
pulposus into an adjoining vertebra.  See Dorland's 
Illustrated Medical Dictionary, 31st Edition, (2007).  May 
1995 VA x-rays of the thoracic spine showed degenerative 
change in the mid and lower thoracic spine.

Private medical records reflect that the Veteran was treated 
in November 1995 for complaints of back pain, diagnosed as 
somatic dysfunction of the spine; objective findings 
reflected a muscle spasm in the T3-T4 region on the left.  
The Veteran complained of back pain in January 1996 and 
February 1996 and was diagnosed with fibromyositis.  

VA outpatient treatment reports reflect that in June 2001, 
the Veteran reported having a 15 year history of back pain, 
was currently treated at the Beaufort Naval Hospital and was 
sent to private physicians.  

In September 1998, the Veteran complained of shoulder, 
scapular, which he had injured in service 16 years prior, and 
low back and pain in buttocks.  In January 1999, the Veteran 
was treated for auscultation for pain in the low back and 
left thigh.  In March 1999, it was noted that he had been 
followed for chronic neck and low back pain for some time the 
physician noted that a recent MRI showed some spondylytic 
changes and spurring in the cervical area, particularly L3-4.  
At this time a physical examination revealed limited motion 
in both the neck and lower back and he was diagnosed for 
polyarthralgia.  In a subsequent March 1999 private medical 
record, the Veteran complained of having scapular pain since 
1984, that this scapular pain was causing lower back muscle 
spasms and he was diagnosed with unassessed low back pain.  
In March 2000, the Veteran complained of chronic back, neck, 
shoulder and leg pain and was diagnosed with chronic pain, 
rule out neurologic.  

July 2000 magnetic resonance imaging (MRI) of the lumbar 
spine indicated disc degeneration at L4-5 and L5-S1, but 
other discs appeared normal, and there was associated disc 
protrusion on the left at L5-S1, and right-sided foraminal 
narrowing due to a disc protrusion on L4-5 on the right.  The 
Veteran was diagnosed as having moderate disc protrusion at 
L5-S1 to the left paracentral region extending to the 
neuroforamina with neural foraminal narrowing, and foraminal 
disc bulging at L4-5 on the right.

In August 2000, it was noted that the Veteran had low back 
pain which radiated to his left leg, and his leg felt weak.  
In another August 2000 private medical report, it was noted 
that the Veteran complained of back and left leg pain, that 
he had been having chronic posterior girdle shoulder pain 18 
years before, and that he had had an MRI of his back, which 
demonstrated herniated disc at L5-S1.  It was also noted that 
he had been having problems with radicular pain into his left 
leg for about 6 months, and that there was a protrusion at 
L5-S1 to the left side causing narrowing of the 
neuroforamina.  The Veteran was diagnosed as having a 
herniated nucleus pulposus (HNP) L5-S1.  Subsequent treatment 
reports from August 2000 to March 2001 reflect that the 
Veteran was treated for low back problems, including 
receiving physical therapy, and he was diagnosed with lumbar 
HNP L5-S1 and some degenerative disease of the lumbar spine.  
In March 2001, the Veteran complained of low back pain which 
radiated down to both legs and was diagnosed with 
musculoskeletal pain of uncertain cause.  In February 2002, 
the Veteran reported that he ruptured a disc in the lower and 
upper back 18 years ago; he was diagnosed with spondylosis.

Private medical records, dated from October 2002 to August 
2004, indicate the following: that the Veteran had chronic 
back pain and a history of HNP at L5-S1, and continued to 
experience worsening of lower back pain with radiation down 
to his left posterior lateral thigh; a diagnosis of herniated 
L5-S1 disc with foraminal impingement of the left nerve root, 
which may have accounted for the Veteran's symptoms; a 
diagnosis of lumbago; a December 2002 private medical report 
wherein the private physician felt the Veteran's chronic low 
back pain symptomatology was cervical in origin; and January 
2003 and October 2003 MRI results indicating mild 
degenerative changes at L4-5, degenerative disc disease at 
L4-5 and L5-S1and a left sided L5-S1 HNP.  

The Veteran was given a VA examination in June 2004.  After 
examining the Veteran and reviewing the claims folder, the VA 
examiner noted that he could not find any findings in the 
service medical records which related to the lumbar spine.  
The examiner opined that plain film x-rays showed 
spondylosis, but that his current low back disorder was not 
caused by any accident or incident which occurred during 
military service from May 1974 to July 1994.  The VA examiner 
also opined that, rather, his subsequent work as a heating 
and air technician had been hard work, and that this was much 
more likely the cause of his current low back condition.

In a March 2005 VA examination, the VA examiner again could 
not find any findings in the service medical records which 
related to the lumbar spine.  The Veteran was diagnosed as 
having minimal lumbar spine spondylosis with currently normal 
examination and no evidence of intervertebral disc syndrome.  
The examiner opined that, given the entries in the service 
medical record, there was no reason to consider the lumbar 
spine disorder to be service- connected, either directly or 
secondary to the cervical spine condition.

The June 2004 VA examiner also provided a September 2007 
addendum.  After reviewing the record, including indications 
in the service medical records of treatment for low back pain 
in July 1975, January 1978, August 1979, and October 1979, 
the VA examiner noted that those entries documented 
complaints of low back pain with consistent diagnosis of 
muscle strain and no evidence of chronicity of symptoms.  The 
examiner noted that the discharge examination noted this 
prior history, but did not describe any physical 
abnormalities at the time of discharge from service, and that 
the subsequent VA examinations of 2004 and 2005 noted that 
the Veteran had upper back pain while in service, but that 
his recent onset of low back pain began about 2000, with an 
apparent absence of these symptoms prior to that time.  The 
examiner stated that this indicated a lack of continuity of 
any symptoms that the veteran may have had in the low back 
while in military service, and that, at the time of the 2004 
and 2005 examinations, there was no indication of 
intervertebral disk syndrome.  The VA examiner moreover 
opined that, given the records, it was less than 50 percent 
likely that the Veteran's current lumbar spine symptoms were 
related to events or injuries which occurred in military 
service.  The examiner also noted that the Veteran worked 
after leaving service as a heating and air conditioning 
technician, which involved significant hard work and heavy 
lifting, and that, as stated in the prior examination, it was 
the examiner's opinion that the strenuous nature of his 
occupation was much more likely the cause of his subsequent 
back symptoms.

Accordingly, the evidence of record discloses that the 
Veteran received treatment for back problems, generally, and 
low back problems following his separation from service, as 
indicated by private treatment records in November 1995, 
January 1996, February 1996, September 1998, January 1999, 
March 1999 and from March 2000 to August 2004.  Also, the 
service treatment records indicate that the Veteran was 
treated for a low back condition in service in July 1975, 
January 1978, August 1979, and October 1979, with one 
complaint of back pain generally in April 1982.  Lastly, in a 
December 2002 statement, a private physician comments that 
the Veteran's chronic low back pain symptomatology is 
secondary to the Veteran's service connected cervical-spine 
disability.  As such, a new VA examination is warranted to 
adequately address the relevant medical facts and to provide 
an opinion as to whether the Veteran's current low back 
disorder, to include intervertebral disc syndrome, had its 
onset during his military service or was otherwise caused by 
any incident that occurred during service; and whether the 
Veteran's current low back disorder, to include 
intervertebral disc syndrome, was caused or aggravated by his 
service-connected cervical spine disability.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the 
Veteran for a VA examination by an 
appropriate specialist, other than the 
examiner who performed the previous VA 
examinations, to determine the current 
nature and etiology of his low back 
disorder, to include intervertebral 
disc syndrome.  

(a).  The claims folder must be made 
available to and reviewed by the 
examiner, along with a copy of this 
remand, in connection with the 
examination.  In particular, the 
examiner should note the entries in the 
service medical records dated July 
1975, January 1978, August 1979, 
October 1979 and April 1982 reflecting 
complaints of low back pain, back pain 
and a diagnosis of muscle strain.  The 
examiner should also review the post-
service treatment reports reflecting 
treatment for back problems, generally, 
and low back problems from November 
1995, January 1996, February 1996, 
September 1998, January 1999, March 
1999 and from March 2000 to August 
2004.

(b).  All tests deemed necessary should 
be conducted.  The examiner should 
provide a diagnosis for the 
disabilities found.  

(c).  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's current 
low back disorder, to include 
intervertebral disc syndrome, had its 
onset during service, or was otherwise 
caused by any incident that occurred 
during service.

(d).  The examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's current 
low back disorder, to include 
intervertebral disc syndrome, was 
either caused, or was aggravated (i.e., 
a permanent worsening of the underlying 
pathology, beyond the natural progress 
of the low back condition), by the 
Veteran's service-connected cervical 
spine disability.

(e).  A complete rationale for any 
opinions should be provided.

2.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  The claim for service 
connection should be adjudicated.  If 
the benefits sought on appeal remain 
denied, the Veteran and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 
